DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
In the amendment dated 11/10/2021, the following has occurred: Claims 1 and 18 have been amended.
Claims 1-3, 5, 7-11, and 13-19 are pending and are examined herein.
Allowable Subject Matter
Claims 1-3, 5, 7-11, and 13-19 allowed.
The following is an examiner’s statement of reasons for allowance: the claims have been amended to require an organic liquid comprising a halogenated carbonate. US 2010/0035147 to Kotato regarding a nonaqueous electrolyte teaches fluorine substituted cyclic carbonates in order to improve capacity retention (abstract). Applicant argues in the remarks filed 11/10/2021, however, that the previously cited reference Kajita (US 2012/0321962) does not teach an organic liquid electrolyte, and that therefore the claimed combination including the halogen carbonate in a liquid electrolyte with all the other claimed features would not have been obvious. This is persuasive. 
	Kotato renders obvious the claimed electrolyte additive in conventional cells. Similarly, cells with  silicon-based negative active materials with liquid electrolytes were known in the art. Kajita was cited for its teaching of an SiOx material. Other silicon-based materials, including materials with SiOx were known in the art. US 2013/0224583 to Green, for instance teaches a silicon based active material that can comprise SiOx (para 0021). But Green does not teach the claimed loading levels and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723